Citation Nr: 1133275	
Decision Date: 09/08/11    Archive Date: 09/15/11

DOCKET NO.  04-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to October 1970.

This case was initially before the Board of Veterans' Appeals (Board) on appeal from a September 2003 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction of the claims file was subsequently transferred to the RO in Montgomery, Alabama.

In August 2004, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of his testimony is associated with the claims file.

The matter was remanded for additional development in May 2006.  After completion of the requested development, the case was returned to the Board for appellate disposition.  The Board issued a decision in September 2008 that denied service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment.

The Veteran subsequently appealed the Board's September 2008 determination to the United States Court of Appeals for Veterans Claims (CAVC).

While his claim was pending at the Court, the Veteran's attorney representative and the VA Office of General Counsel (the Parties) filed a Joint Motion requesting that the Court vacate the Board's September 2008 decision and remand the case to the Board for further development and readjudication.  In a July 2009 Order, the Court granted the Joint Motion.  The case was returned to the Board.

Pursuant to the directives of the Joint Motion, the appeal was remanded back to the RO in January 2010.  Upon substantial completion of the remand directives, the case was returned to the Board.  The agency of original jurisdiction (AOJ) substantially complied with the January 2010 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   


FINDING OF FACT

The Veteran's current back disorder (status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment) first manifested years after service and is more likely than not related to a post-service in jury in 1990 and is not related to his service or any aspect thereof, including the claimed in-service back injury.


CONCLUSION OF LAW

Status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment was not incurred in, or aggravated by, active service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete application, VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a).  The notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App.112 (2004).  The notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by letters dated April 2003.  The notification complied with the requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the evidence necessary to substantiate a service connection claim, and the relative duties of VA and the claimant to obtain evidence.  

The Veteran responded to RO's letter in May 2003.  He submitted a statement wherein he described how he injured his back in service.

The Veteran's claim was developed, with considerable medical evidence associated with the claims folder, to include VA examination reports and records from the SSA.  His claim was denied in September 2003.

The Veteran expressed his disagreement with the denial in October 2003.  The RO again wrote to the Veteran in November 2003.  He was further advised of the evidence required to substantiate his claim for service connection.  The letter also advised the Veteran of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  The  Veteran was informed of the evidence of record.

The Veteran responded that same month.  He said he had sent all of the medical records in his possession and had provided written permission for the RO to obtain any outstanding records.

The Veteran's case was re-adjudicated and he was issued a statement of the case in March 2004.

The Board remanded the case for additional development in May 2006.  The AMC wrote to the Veteran and again advised him of the evidence required to substantiate his claim for service connection in June 2006.  The letter also advised the Veteran of the information required from him to enable VA to obtain evidence on his behalf, the assistance that VA would provide to obtain evidence on his behalf, and that he should submit such evidence or provide VA with the information necessary for VA to obtain such evidence on his behalf.  He was also provided the notice required by Dingess.  The June 2006 letter was followed with a May 2008 supplemental statement of the case (SSOC).  

After the Court issued the July 2009 Order granting the Parties' Joint Motion for Remand, and the case was returned to the Board, the Board remanded the matter back to the RO in January 2010 for additional development of the record pursuant to the directives set forth in the Joint Motion.  In that regard, a letter was sent to the Veteran's attorney in August 2009 explaining that there was an additional opportunity, if desired, to submit additional evidence and/or argument in support of the Veteran's appeal within 90 days of the date of the letter.  In response, the Veteran's attorney submitted correspondence dated in November 2009 requesting that the Veteran be afforded a VA examination to obtain a nexus opinion regarding his current back disability.  In the January 2010 remand, the Board specifically directed the RO to schedule the Veteran for a VA examination to determine the likely etiology of the current back disability.  

In light of the notices sent to the appellant, as discussed above, the duty to notify has been met.  

VA has obtained service treatment records, assisted the Veteran in obtaining evidence, afforded the Veteran physical examinations, obtained a medical opinion as to the etiology of the current back disability, and afforded the Veteran the opportunity to give testimony before the Board.  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

II.  Service Connection

The Veteran seeks service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment.

Facts:

The Veteran served on active duty in the U. S. Navy from January 1969 to October 1970.  His service treatment records (STRs) are negative for reference to treatment for any type of back disorder/back pain during service.  The Veteran's December 1968 entrance physical examination listed no back abnormalities and the Veteran did not provide any history of such.  His October 1970 separation examination also was negative for any type of back abnormality.

The veteran's DD 214N reported his pay grade as E-3 and his occupational specialty as a boatswain's mate.  The DD 214N does not reflect any awards indicative of combat service or service in Vietnam.  His service personnel records listed his units of assignment.  They included his basic training and service on the USS GARCIA.  The ship was based in Newport, Rhode Island.

The Veteran initially received VA education benefits beginning in 1975.  He continued to receive benefits until 1977.

The Veteran submitted his initial claim for VA disability compensation benefits in February 2003.  The Veteran alleged that he suffered a back injury in service when his ship and another ship collided at sea in June 1970.  He said he was thrown against a guardrail on his ship, the USS GARCIA.  The Veteran said he saw the ship's doctor who thought the Veteran might have a back strain.  The Veteran added that this injury was a major factor in his current problem.  He said that he had had many years of heavy lifting on the job that caused him to have a back injury at work in January 1990.

The Veteran listed several post-service sources of treatment for his back.  The earliest treatment listed was for April 1994.

Associated with the claims folder are medical records from a number of private sources, as well as several VA medical centers (VAMC).  Records from the Elliott Hospital Pain Management Center relate to treatment provided to the Veteran for the period from January 1995 to April 2002.  There is no reference to any back injury in service.  All of the records relate to a back injury suffered at work in January 1990.

The Veteran sought entitlement to Social Security Administration (SSA) disability benefits in January 1991.  His claim was initially denied but was later granted with an effective date of disability as of January 9, 1990.  The disability listed was degenerative disc disease with chronic pain symptoms.

Extensive records were received from the SSA.  The records document that the Veteran was employed by a grocery store when he felt something snap in his back while he was lifting a heavy bag of sugar on January 9, 1990.  A Workman's Compensation claim form noted the date of the accident and the circumstances.

The Veteran was initially treated at Lawrence General Hospital in January 1990.  An x-ray of the lumbosacral spine at that time was interpreted to show a transitional vertebral body at the lumbosacral junction and minimal scoliosis of the lumbar spine.  The initial assessment was acute back strain.

The Veteran was followed by R. Avard, D.C., with records for the treatment for the period from January 1990 to August 1990.  Included in the records is a copy of the Workman's Compensation claim that described the onset of the injury on January 9, 1990.  There is no mention of any history of back problems, and, in fact, the Veteran specifically indicated that he had no prior back complaints on a worksheet entitled "Work/Comp History."  On this document, which he signed in January 1990, he checked "No" corresponding to the following two questions:  

Prior to this accident, have you ever had any of the physical complaints similar to what you have now?  (   )Yes   ( v )No

Were these similar complaints the results of a previous accident?
(   )Yes   ( v )No

The Veteran again specifically denied any prior history of back problems at a February 1990 independent medical examination conducted by Robert Swiggertt Jr., M.D.  

The Veteran had a neurological consultation with G. G. Gillespie, M.D., in March 1990.  Dr. Gillespie noted a history of military service, but specifically noted the Veteran's report of no prior history of spinal complaints or leg pain or of a similar injury.  The injury in January 1990 was reported.  Dr. Gillespie also reviewed the results of a March 1990 magnetic resonance imaging (MRI) of the lumbar spine.  He said the Veteran had a spinal injury with ruptured lumbar disc L5-S1, left, with compression of the left first sacral nerve root.  

The Veteran was examined by M. E. Berkowitz, M.D., who sent written reports to an insurance company representative in August 1990, and January 1991, respectively.  Dr. Berkowitz noted the history of injury in January 1990.  His assessment was that, by history, it appeared that the Veteran's initial back pain and leg pain could have been related to the January 9, 1990 incident.  The examiner also noted, however, that the Veteran did not have specifically identifiable objective findings to support his subjective complaints and ongoing disability.  The examiner further noted that the Veteran did have some inconsistent findings as noted previously, which, in his opinion, cast doubt as to the validity of all of the Veteran's complaints.  

The Veteran received treatment from D. L. Cusson, M.D., from September 1990 to June 1991.  The records also show that Dr. Cusson wrote to an attorney in regard to the Veteran's status in November 1990.  The Veteran's back injury of January 9, 1990, was described in detail.  There was no mention of any prior back injury or of any history of back pain/problems.

Another physician, W. J. Kilgus, M.D., evaluated the Veteran on two occasions and sent reports to an insurance company representative in April and November 1991, respectively.  Each report specifically noted the back injury that occurred in January 1990 and noted that the Veteran had not prior history of any back problems; and, significantly, that he had no prior history of any prior injuries which might have an effect on his current clinical condition.  The Veteran's current symptomatology was all related to the lifting injury at work on January 9, 1990.

Additional treatment records and/or reports from several other physicians, dated from 1991 to 1997, all presented the same history of injury of January 9, 1990.  The Veteran did not give a history of any prior back pain or problems to any of the physicians, and, by contrast, these records show that the Veteran gave affirmative evidence that the onset of his back pain was the date of the January 1990 accident.  For example, a September 24, 1991 memorandum from Barton L. Sachs, M.D. to Dr. Cusson, notes that the Veteran was evaluated by Dr Sachs on that day pursuant to a referral for a second opinion regarding the status of his back disability.  According to Dr. Sachs, "Patient states that the onset of his pain was one year and nine months ago [January 1990] when he was putting down a 48 pound bag of sugar and felt a snap in his back.  He dropped to his knees suddenly and has had persistent pain since then."  

Private treatment records associated with the claims folder, apart from those received from SSA, show that the Veteran had lumbar laser disc surgery in August 1993.  It was performed by Dr. Gillespie.  Reports of a computed tomography (CT) scan of the lumbar spine and myelography of the lumbar spine from July 1993 both note mild stenosis.  The myelography report said that findings were consistent with mild spinal stenosis at L4-L5.  The CT report said that facet and ligamentous hypertrophy contributed to mild spinal stenosis at the L5 level.

Additional records from Dr. Gillespie and D. H. Gundy, M.D., document the Veteran's status up to his surgery in 1993, his recovery, and continued complaints regarding his back up to October 1998.  None of the entries record any history of a back injury in service, or a continuity of symptomatology of back pain from 1970 until the time of the injury in January 1990.  In a December 1994 report by Dr. Gundy, the Veteran was noted to have served in the Navy and to have served in Vietnam.  Additionally, it was noted that the Veteran had no significant injuries during his service, and that the Veteran's "troubles started almost five years ago."  In another letter from Dr. Gundy to Dr. Seivers, dated in February 1995, Dr. Gundy describes the Veteran as, "...a 44 year-old man with longstanding low back pain which started five years ago when he injured his back while moving a heavy box at work."

A March 1995 report from Dr. Stephen Dainesi of Elliot Hospital notes that the Veteran was seen in the clinic with a chief complaint of some left leg pain.  According to the Veteran's self-reported history, he developed pain about five years ago when he suffered a work-related lifting injury as a grocery store stocker.  He bent over and felt a snap in his back.  The Veteran also specifically denied any past medical history.  

The Veteran was afforded a VA post-traumatic stress disorder (PTSD) examination in August 2003.  The Veteran did not list the ship collision as one of his claimed stressors.  The Veteran said he served in combat in Vietnam.  He also gave a history of injuring his back at work in January 1990.  He did not make any reference to suffering a back injury in service.

The Veteran was afforded a VA general medical examination in August 2003.  The Veteran gave a history of striking his back on a rail when his ship was involved in a collision.  He said he was seen in sick bay and told he had a back sprain.  The Veteran also reported that he injured his back while lifting a 50-pound bag of sugar in January 1990.  The examiner noted that the veteran reported surgery on his back in 1993.  The examiner reviewed the results of an MRI of the lumbar spine.  The MRI was said to show mild desiccation at three mid-lumbar levels.  There was mild annular bulging at L2-L3 and L3-L4 that caused a mild spinal stenosis and partial foraminal encroachments.  There was no definite evidence of laminectomy at any lumbar level.  There was no evidence of scar tissue in the spinal canal and no recurrent herniated nucleus pulposis.  The impression was subjective history of back injury and operative intervention.  The examiner said that the physical examination and MRI did not support the history of operative intervention.

Associated with the claims folder are VA treatment records for the period from June 1998 to March 2003.  The records primarily relate to psychiatric treatment afforded the Veteran.  However, there are entries noting treatment for back pain and the prescription of pain medication.  The entries relate the onset of the back pain to the Veteran's post-service work-related injury.  The Veteran does not give a history of a back injury in service.  Nor does he give a history of back pain prior to his injury in January 1990.

The Veteran alleged that he had service in Vietnam as a medic in an entry from October 1998.  He also alleged that he served in combat as a medic in Vietnam in another entry from March 2003.  In other VA records from October 1998, the Veteran claims that he took part in an accident aboard the ship when one turret exploded and powder covered his hands and he sustained second degree burns.  In another October 1998 VA outpatient mental health note, the Veteran reported that he had two bad discs from a car accident.  

The Veteran's claim for service connection was denied in September 2003.

The Veteran testified at a Travel board hearing in August 2004.  The Veteran said that he served as a seaman, and worked as a boatswain's mate on his ship.  In regard to his back he said that he had stenosis of the spine prior to service.  He said he was not able to play sports in high school because of the stenosis and his flat feet.  He said he had limited mobility in his back in service prior to the ship collision.  His back was worse after the collision.  The Veteran described how he was below deck when the collision occurred and hit his back against a rail.  He said he experienced back spasms after that.  He said this stayed with him off and on after that time.  The Veteran said he was told that he had degeneration of his spinal discs right after his accident in January 1990.  He said he was told this was evidence of an old injury. 

The Veteran said he continued to have problems with his back after service.  He said he was told by doctors that his current problems were related to what happened in service but it was not written down.  He said he was told that if he had spinal stenosis he was born with it or got it from abusing his back.  The Veteran was asked if he could obtain a statement to support his testimony.  The Veteran replied that he was not sure.

The Board remanded the Veteran's case for additional development in May 2006.  The primary reasons for the remand were to obtain private treatment records from Dr. T.A.H., and to obtain a copy of the SSA administrative decision that awarded the Veteran SSA disability benefits.

The Appeals Management Center (AMC) wrote to the Veteran in June 2006.  He was advised that SSA was contacted to obtain a copy of the administrative decision.  The Veteran was also asked to provide a signed authorization for the AMC to request the records from Dr. T.A.H.

The Veteran provided the requested authorization in July 2006.  He also stated that he had nothing further to submit in support of his claim.

The Veteran's attorney was provided a copy of the claims folder in November 2006.

The SSA forwarded records in March 2008.  They were essentially duplicates of those received previously.  The records did not contain a copy of the administrative decision as requested.  The AMC again contacted the SSA.  The SSA responded that all available records had been sent in May 2008.

Treatment records for the Montgomery Spine Center, for the period from January 2003 to April 2003, were received.  The records show that T. A. Holt, M.D., treated the Veteran for his back-related complaints during that period.  The only back injury noted is from January 9, 1990.  Further, the treatment records appear to be, in part, disability status assessments as evidenced by entries dated in January and April 2003.  There is no comment regarding any back injury in service or that any current symptoms were related to any incident other than the injury in January 1990.

In September 2008, the Board issued a decision denying the Veteran's claim of service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment.  As noted above, the Veteran appealed that determination to the CAVC.  While his claim was pending at the Court, the Veteran's attorney representative and the VA Office of General Counsel (the Parties) filed a Joint Motion requesting that the Court vacate the Board's September 2008 decision and remand the case to the Board for further development and readjudication.  In a July 2009 Order, the Court granted the Joint Motion.  The case was returned to the Board.  Pursuant to the directives of the Joint Motion, the appeal was remanded back to the RO in January 2010.  

Additional VA outpatient treatment records dating between August 2004 and September 2009 show continued complaints of back pain.  A September 2009 note reveals that the Veteran reported a history of back pain dating back only 20 years.  

A VA medical nexus opinion was obtained in March 2010.  At the VA examination the Veteran reported the onset of back pain in service in 1969 when he was injured on a ship and was reported treated for a back sprain.  The Veteran's course since onset was noted to be "intermittent with remissions."

The examiner, however, noted the Veteran's C&P VA examination from August 2003 when the Veteran reported that he injured his back on the job in 1990 and that was when his problems all started.  Based on prior examination reports and objective test results, the diagnosis was (1) mild degenerative spondylosis; (2) sensori-motor peripheral neuropathy in the lower extremities of a mild degree; (3) right L4-5 radiculopathy; and (4) no lumbar radiculopathy in the left lower extremity.  

The examiner indicated that the private medical records were reviewed, and noted the following pertinent private medical evidence:  

* According to the initial evaluation note of 12/29/94, from Elliot Hospital Rehabilitation Medicine, "Bob's troubles started almost five years ago.  On 1/9/90, while he was at work the grocery store, he injured his back while moving a heavy box.  He was evaluated initially in an ER and advised to stay out of work for a few days, which he did, without much improvement.  He did try to go back to work nonetheless, and the pain only became worse."
* According to the note from Elliot hospital, Pain Clinic 4/7/1999, "Impression:  Probable right sacroiliac joint dysfunction secondary to sacral torsion and pelvic asymmetry.  2.  Evidence by magnetic resonance imaging (MRI) of disc herniation at L4-5 level refractory to epidural steroid injection X 1."

The examiner further indicated that the Veteran's STRs were reviewed and noted the following pertinent evidence:

* According to the Entrance Exam on 12/16/1968, and the "Release From Active Duty" exam on 10/1 1970, the spine was normal.  Review of the Service Treatment records does not reveal any indication of a back injury while in service.

The examiner further indicated that the Veteran's VA treatment records were reviewed, and noted the following pertinent evidence:

* According to the C&P exam of 8/1/2003, "MEDICAL HISTORY:  He indicates that while in the navy, he was on a ship approximately in 1969 in the mid portion of the ship.  They hit the USS Albany.  He hit the rail and the deck.  He was seen in sick bay and they told him he had a sprained back.  After discharge, he worked in sales lifting produce and different products and he said in 1990, he had a back injury lifting 50 pounds of sugar.  He felt a snap in the lower back and that is when his problems all started.  He had a herniated disk and back surgery in 1993.  He last worked in January 1990 when he was lifting the sugar."  
* According to the Manchester VAMC note of 5/9/2003, "Imp, bring MRI reports and x-rays of MRI done in 90 and 91 he relates this was a workmans comp case happened after lifting some products, MRI done in 90 and 91 at CMC showed focal protrusion or small disc herniation at L5/S1.  I will refer to ortho and pain clinic, he can walk on heel and toes and related this has been going on for 9 and a half years."  

Based on the foregoing evidence, the examiner opined that it was less likely as not that the Veteran's current back disability had its onset during service, or is otherwise related to the claimed injury during service.  The examiner based this opinion on the STRs showing that there was no documentation of a back injury or its treatment in service and the private medical records showing that he first injured his back on January 9, 1990 while working at a grocery store.

Law & Analysis

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as arthritis to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 38 C.F.R. §§ 3.307, 3.309.

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Competent lay evidence may establish the presence of observable symptomatology and, in certain circumstances, it may provide a basis for establishing service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Although claimants may be competent to provide the diagnoses of simple conditions, such as a broken leg, they are not competent to provide evidence on more complex medical questions beyond simple observations. Jandreau v. Nicholson, 492 F. 3d 1372, 1377 (Fed. Cir. 2007); see Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007); see also Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010). (recognizing that in some cases lay testimony "falls short" in proving an issue that requires expert medical knowledge); Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that his schizophrenia aggravated his diabetes and hypertension was not of sufficient weight to trigger the Secretary's duty to seek a medical opinion on the issue).

Even if lay testimony is competent, should VA find it to be mistaken or lacking credibility, the Board may reject it as unpersuasive.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may find a lack of credibility in, for example, conflicting medical statements or witness biases.  Id at 1337.  See also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).  The lack of contemporaneous medical evidence is also relevant; however, the mere lack of such evidence may not constitute the sole basis for discrediting the lay evidence.  Id.

The Veteran can attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The Veteran is also competent to report what comes to him through his sense; symptomatology which is observable and identifiable by lay people represented competent evidence, such as varicose veins which "may be diagnosed by their unique and readily identifiable features." Barr; see also Layno v. Brown, 6 Vet. App. 465 (1994).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), the Federal Circuit stated that under section 1154(a), lay evidence can be competent and sufficient to establish a diagnosis of a condition when: a layperson is competent to identify the medical condition; the layperson is reporting a contemporaneous medical diagnosis; or lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See also Jandreau.  However, although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions.  See Woehlaert.

In addition to the above-mentioned requirements for service connection, it should also be noted that claimants are presumed to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities.  38 U.S.C.A. § 1111 (West 2002).  Only such conditions as are recorded in entrance examination reports are to be considered as "noted," and a history of pre-service existence of conditions recorded at the time of examination does not constitute a "notation" of such conditions.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); see also Vanerson v. West, 12 Vet. App. 254, 259 (1999) (history of preservice existence of conditions recorded at the time of examination will be considered together with all other material evidence in determinations as to inception (citing 38 C.F.R. § 3.304(b)).

In order to rebut the presumption of soundness, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The veteran is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 2004); see also VAOPGCPREC 3-2003.  In rebutting the presumption of soundness, records made prior to, during or subsequent to service, concerning the inception of the disease/disorder may be considered.  See Harris v. West, 203 F.3d 1347, 1350 (Fed. Cir. 2000).

If an injury or disease is alleged to have been incurred or aggravated in combat, such incurrence or aggravation may be shown by satisfactory lay evidence, consistent with the circumstances, conditions, or hardships of combat, even if there is no official record of the incident.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d) (2007).  "Satisfactory evidence" is credible evidence.  Collette v. Brown, 82 F.3d 389, 392 (1996).  Such evidence may be rebutted only by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).

Section 1154(b) allows combat veterans, in certain circumstances, to use lay evidence to establish the incurrence of a disease or injury in service.  "However, the provisions of section 1154(b) do not provide a substitute for medical-nexus evidence. . ." Clyburn v. West, 12 Vet. App. 296, 303 (1999). Section 1154(b) serves only to relax the evidentiary burden to establish incurrence of a disease or injury in service.  Id.

At the outset the Veteran did not serve in combat.  Other than his basic training, he served as a seaman onboard his ship.  His duties were that of a boatswain's mate.  He testified to that fact at his hearing in 2004.  His DD 214N and personnel records reflect the same information.  His ship was based in Rhode Island.  Although the Veteran told VA healthcare providers that he served as a combat medic in Vietnam, there is no evidence to support that allegation.  The Veteran was clearly not a medic at any time.  There is no evidence of service in Vietnam at any time.  The Veteran did not make allegations of his combat service outside of either psychiatric outpatient treatment or his PTSD examination.  In light of the evidence of record, any allegation that the Veteran served as a combat medic in Vietnam is inherently not credible.

The Veteran's allegation that he had spinal stenosis prior to service is not competent.  There is no evidence of stenosis of record at any time prior to the results of tests conducted by Dr. Gillespie in 1993.  X-rays and an MRI of the lumbar spine from 1990 did not show stenosis.  He has said he was told that stenosis is either congenital or the result of abuse of the back.  The Veteran has not pointed to any other evidence of record to support his contention that he had stenosis prior to service.  This is not mentioned in the significant number of medical evaluations of record.  His statements alone, as a lay person, are not competent to establish that he had stenosis prior to service or in service as the presence of stenosis is not subject to observation by a lay person.  Moreover, the military entrance examination found that his spine was normal.  There is no basis to consider the Veteran's claim as involving a preexisting condition.

The Board is not relying on the information provided by the VA examination of August 2003.  The examiner was correct in stating that there was no evidence of a laminectomy.  The Veteran underwent laser disc surgery and not a laminectomy.  Thus there would not be evidence of a laminectomy.  Moreover, the VA examiner did not provide an opinion regarding the issue of a nexus.  The other medical evidence of record is more than adequate to allow for a full and fair adjudication of the Veteran's claim.

The medical evidence of record does not establish that the Veteran's status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment manifested itself to a compensable level within one year after service.  The medical evidence of record unequivocally establishes the onset of the Veteran's back pain, and later symptomatology, to be the injury at work in January 1990, more than 19 years after service.

The Veteran has never related a history of a back injury in service to the extensive number of physicians that have evaluated and treated him, both privately and through VA.  He has made this contention only on his claim for VA benefits, at his VA general medical examinations, and during his testimony.  The multiple treatment records and evaluation reports all note the onset of back problems from the injury in January 1990.  There is no report, from any source, that states the x-ray or MRI findings from 1990 were indicative of a prior injury.  There is only the Veteran's testimony that he was told the x-ray and MRI results could not be from the recent (1990) injury.  Such evidence is not competent to establish that the x-ray and MRI results were indicative of a prior injury, as this is not the type of evidence that can be interpreted by a lay person, and requires medical expertise to evaluate accurately.  Moreover, the medical opinion of record, from March 2010 specifically opined against a finding of any relationship between the Veteran's reports of an in-service back sprain to the current disability.   This opinion is entitled to great probative weight as it is based on a review of the history, a physical examination and as an opinion with a rationale was provided.  

The Veteran is competent to report that he had a back injury in service and/or that he had back pain/spasms in service, as this is the type of physical abnormality that can be observed.  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Further, the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan.  This includes weighing the absence of contemporary medical evidence against lay statements.  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  See Barr.

The Veteran is not credible in his report that his back was injured in service and that he had continuing symptoms in light of the conflicting contemporaneous medical evidence.  The service separation examination report indicates that his spine was normal.  This alone is sufficient to find that the Veteran is not credible concerning continuity of symptoms from a back injury as no back abnormality was found.  In addition, the Veteran signed a statement indicating that he certified that he was informed of and understood the provisions of BUMED Instruction 6120.6D.  Further, there is affirmative evidence in the file that the Veteran reported to various doctors that his back pain started in January 1990 and that he specifically denied that he had any prior history of back pain or injury prior to the January 1990 work-related injury.  As noted above, these records include a February 1990 report by Dr. Swiggertt, a March 1990 report by Dr. Gillespie, a January 1991 report by Dr. Berkowitz, an April 1991 report by Dr. Kilgus, A December 1994 report by Dr. Gundy, a February 1995 report by Dr. Gundy, and a March 1995 report from Dr. Stephen Dainesi from Elliot Hospital.  

In sum, the Veteran's STRs are negative for any treatment of a back injury in service and the separation examination found that the Veteran's spine was normal.  The Veteran clearly suffered a back injury in January 1990, many years after service.  There is no objective evidence of any type of back disorder in the intervening years after service.  His statements to the many treating and evaluating physicians have all affirmatively related his currently back complaints to the injury from January 1990.  None of those physicians have opined that there is evidence of a prior injury.  Significantly, the Veteran is lacking credibility, as has been demonstrated by the inconsistent statements he made in connection with this claim regarding the onset of back pain and his false statements regarding service as a medic in Vietnam on more than one occasion.  Even assuming, arguendo, that the Veteran did, in fact, fall in service, as he has suggested, there remains no evidence of any injury.  As noted, the Veteran's reports of an in-service injury are not credible, as they are completely contradictory to his previous reports that affirmatively deny any back pain or injury prior to 1990.  In this regard, the Board finds credible the statements the Veteran made contemporaneous in time to the 1990 injury, when it was to his benefit to provide accurate information so he could receive appropriate medical care.  The statements that he made many years removed from service and from the 1990 injury are not entitled to the same finding of credibility, particularly in light of the normal findings upon the separation examination and in light of the affirmative statements he made in 1990 concerning the etiology of his back symptoms.  

The VA examiner in March 2010 additionally found that the Veteran's statements regarding an in-service injury to lack credibility, as she pointed out in her rationale for her opinion.  She opined that the current low back disability was not likely caused by, nor was it related to, the claimed in-service injury, and she based this opinion on the objective evidence of record, yet still noted the Veteran's self-reported history of an in-service back injury.  Although she does not specifically state in her opinion that she finds the Veteran's statements lacking in credibility, there is no other way to interpret the examination report, given her rationale; and, based on the record in this case, there is no other reasonable outcome.  The examiner carefully reviewed the STRs, the VA records, and the private records, and could find no evidence to support the Veteran's contentions.  By contrast, the examiner explained that the evidence overwhelmingly supported the onset of the current back disability as the date of the work-related injury in 1990.  Furthermore, the record reflects numerous statements in various outpatient treatment records dating the initial injury to 1990, and no earlier.  

There is no medical evidence of record to provide a nexus between the Veteran's current back disorder and his active service.  The Veteran's statements concerning continuity of symptomatology following a back injury in service have not been found credible.  In sum, the competent and credible evidence does not establish that the Veteran's current back disability is, in any way, related to any injury or incident of service, or that it was first manifest within a year after service separation.  The Veteran contends that he had a back injury and/or back symptoms in service, however, the record contains conflicting evidence that he has provided, as discussed above and a medical expert has provided a well-reasoned opinion against this claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (normal medical findings at the time of separation from service, as well as absence of any medical records of a diagnosis or treatment for many years after service, is probative evidence against a claim.).  Accordingly, the Veteran's claim for service connection is denied.

The doctrine of reasonable doubt has been considered, but the record does not provide an approximate balance of negative and positive evidence on the merits.  No reasonable basis has been identified for granting service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010).


ORDER

Service connection for status post L4-L5 discectomy, mild annular bulging at L2-L3 and L3-L4 with mild spinal stenosis and partial foraminal encroachment is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


